Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	The amendment filed 08/25/2022 has been entered. Currently, claims 1-9 remain pending in the application. Independent claims 1 and 5 were amended by the Applicant, without the addition of new matter, to include further narrowing limitations. Additionally, dependent claims 4 and 7-8 were amended. Lastly, claims 1 and 5 were amended to correct previous 35 USC §112(B) rejections that were set forth in the Non-Final Office Action mailed 03/29/2022. 
Response to Arguments
3.	Applicant’s amendment to independent claims 1 and 5 is sufficient to overcome the previous 35 USC § 112(B) and 35 USC § 103 rejections recited in the Non-Final Office Action mailed 03/29/2022.
Applicant’s arguments, see Remarks on Pages 5-7, and amendments filed 08/25/2022, with respect to the rejection under 35 USC § 1112(B) and 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new 35 USC § 103 grounds of rejection is made in view of new prior art of the record: Nijenbanning et al. (U.S. Patent Pub. No. 20030153854), Walker (U.S. Patent No. 4637382), Pirmantgen  (U.S. Patent No. 4655201), Bastyr et al. (U.S. Patent No. 6110137), Miller (U.S. Patent No. 4524764), and Stearns (U.S. Patent No. 6740054).
Claim Objections
4. 	Claim 7 is objected to because of the following informalities:  	
	In claim 7, line 1, rephrase “the mobile restraint” to read --the mobile joint restraint--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nijenbanning et al. (U.S. Patent Pub. No. 20030153854) in view of Walker (U.S. Patent No. 4637382) and in further view of Pirmantgen  (U.S. Patent No. 4655201) and Bastyr et al. (U.S. Patent No. 6110137).
Regarding claim 1, Nijenbanning discloses a mobile joint restraint (Paragraph 58 and Figures 14-16, joint formed of joint part splint 101 and joint part splint 103 connected with a hinge 102) for treating a medical condition for which the mobile joint restraint is required, the mobile joint restraint comprising: a first part 103 comprising a cut-out piece (Paragraph 58 and Figures 14-16, end of joint part splint 103 has a cut out portion for abutting with stop 118 and locking element 114); and a second part 101 comprising a restricting protrusion 118 configured to sit within (Paragraph 58 and Figure 15, stop 118 sits within end of joint part 103) the cut-out piece.
However, Nijenbanning fails to explicitly disclose (1) a hole at end of arm of the first part configured to attach to the second part; and a flange at end of arm of the second part configured to couple with the hole at the end of the arm of the first part, wherein the flange passes through the hole at the end of the arm of the first part such that, in an insertion direction of the flange into the hole, the flange is exposed on opposing side of the hole; (2) the first part comprising a pair of cut-out pieces and a pair of holes at ends of the first part; the second part comprising a pair of restriction protrusions, and a pair of flanges at ends of the arms of the second part; (3) the first part comprising a pair of holes with a strap configured to secure the first part to a limb; the second part comprising another pair of holes with another strap configured to secure the second part to the limb.
Walker teaches an analogous mobile joint restraint (Col. 6, lines 23-41 and Figure 8, knee brace with calf cuff 140 and thigh cuff 160) comprising a hole 24 (Col. 4, lines 49-51 and Col. 6, lines 40-41 and Figures 2 and 8, longitudinal slot 24 at end of extension 22 of tibial plate 14 attaches to pin 26 of the femoral plate 16) at end of arm of the analogous first part 14,22,140,142 (Col. 4, lines 49-51, Col. 6, lines 23-41, and Figures 2 and 8, tibial plate 14, extension 22, calf extension 142, and calf cuff 140) configured to attach to the analogous second part 16,160,162 (Col. 6, lines 23-41, and Figure 8, locking plate 16, thigh extension 162, and thigh cuff 160); and a flange 26 (Col. 4, lines 49-51, Col. 6, lines 40-41, and Figures 2 and 8, pin 26 extending transversely from the femoral plate 16) at end of arm of the analogous second part 16,160,162 configured to couple with (Col. 4, lines 49-51, Col. 6, lines 23-41, and Figures 2 and 8, longitudinal slot 24 at end of extension 22 of tibial plate 14 attaches to pin 26 of the femoral plate 16) the hole 24 at the end of the arm of the analogous first part 14,22,140,142, wherein the flange 26 passes through the hole 24 at the end of the arm of the analogous first part 14,22,140,142 such that, in an insertion direction of the flange 26 into the hole 24, the flange 26 is exposed on opposing side (Figures 2 and 8, pin 26 exposed on opposing side of slot 24) of the hole 24.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify an end of arm of the first part and second part (Modification of Paragraph 58 and Figure 14-16 of Nijenbanning in view of Col. 4, lines 49-51 of Walker, modifying hinge 102 of Nijenbanning so that the hinge 102 connecting the first and second parts together is formed by a hole of the first part matching with a flange of the second part, as taught by Walker) of Nijenbanning, so that there is a hole at end of arm of the first part configured to attach to the second part, and a flange at end of arm of the second part configured to couple with the hole at the end of the arm of the first part, wherein the flange passes through the hole at the end of the arm of the first part such that, in an insertion direction of the flange into the hole, the flange is exposed on opposing side of the hole, as taught by Walker, in order to provide an improved mobile joint restraint with an enhanced first and second part that are hinged together given by a flange within a hole for providing pivoting of the first and second parts therefrom (Walker, Col. 4, lines 49-51).
However, the combination of Nijenbanning in view of Walker fails to explicitly disclose (2) the first part comprising a pair of cut-out pieces and a pair of holes at ends of the first part; the second part comprising a pair of restriction protrusions, and a pair of flanges at ends of the arms of the second part; (3) the first part comprising a pair of holes with a strap configured to secure the first part to a limb; the second part comprising another pair of holes with another strap configured to secure the second part to the limb.
Pirmantgen teaches an analogous mobile joint restraint 10 (Col. 4, lines 3-10 and Figure 1, knee orthosis 10) with the analogous first part 16,18,31 (Col. 4, lines 9-13, Col. 5, line 19, and Figures 2-3, tibial sidebars 16 with tibial members 31 and interfacial member 18 connecting medial and lateral tibial sidebars 16) comprising a pair of end arms 31 (Col. 5, line 19 and Figures 1-3, there is a pair of tibial members 31 defining the end arms of the first part, one of the pair is located on a medial side of a user’s joint and the other of the pair is located on a lateral side of the user’s joint); the analogous second part 15,17 comprising a pair of end arms 30 (Col. 5, line 20 and Figure 3, there is a pair of femoral members 30 of femoral sidebar 15 defining the end arms of the second part, one of the pair is located on a medial side of a user’s joint and the other of the pair is located on a lateral side of the user’s joint).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first part with the cut-out piece and hole at end of arm of the first part as well as the second part with the restricting protrusion and flange at end of arm of the second part of the mobile joint restraint which is positioned at one side of a user’s joint of Nijenbanning in view of Walker, so that the first and second part symmetrically extend from medial to lateral sides of a user’s joint, thereby forming a pair of the cut-out piece, a pair of the holes at ends of arms of the first part, a pair of the restricting protrusion, and a pair of flanges at ends of arms of the second part, as taught by Pirmantgen, in order to provide an improved mobile joint restraint with an enhanced connection between the first and second part wherein a pair of flanges of the second part is coupled with a pair of holes of the first part allowing for a pivoting connection between the first and second parts at medial and lateral sides of a user’s joint (Pirmantgen, Col. 6, lines 55-62), since either arrangement still enables pivoting movement between the first and second parts. Also, see MPEP 2144.06(I) In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 
However, the combination of Nijenbanning in view of Walker in view of Pirmantgen fails to explicitly disclose (3) the first part comprising a pair of holes with a strap configured to secure the first part to a limb; the second part comprising another pair of holes with another strap configured to secure the second part to the limb.
Bastyr teaches an analogous mobile joint restraint 10 (Col. 4, lines 12-15 and Figure 1, orthopedic brace 10) with the analogous first part 14 (Col. 4, lines 60-65 and Figure 3, lower leg cuff 14) comprising a pair of holes 40,42 (Col. 4, lines 60-65 and Figure 3, lower leg cuff 14 also has a plurality of slots 40 and holes 42 formed on opposing extensions 36 to connect and permit adjustability of the lower leg straps 20 with respect to the lower leg cuff 14. Slot 40 defines one of the pair and hole 42 defines the other of the pair)  with a strap 20 configured to secure the analogous first part 14  to a limb; the analogous second part 12 (Col. 4, lines 38-45 and Figure 2, upper leg cuff 12) comprising another pair of holes 28,30 (Col. 4, lines 38-45 and Figure 2, upper leg cuff 12 also includes a plurality of slots 28 and holes 30. The holes 30 along one extension 24, and also at the end of the center segment 22, are provided to enable adjustment of the upper leg straps 18 with respect to the cuff 12. Slot 28 defines one of the pair and hole 30 defines the other of the pair) with another strap 18 configured to secure the analogous second part 12  to the limb.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the medial and lateral arms of the first and second parts of Nijenbanning in view of Walker in view of Pirmantgen, so that each arm of the first and second parts have a hole with a strap forming a pair of holes for each of the first and second part on medial and lateral sides of a user’s joint, as taught by Bastyr, in order to provide an improved an improved mobile joint restrain with upper and lower straps extending from medial to lateral sides of a user joint for adjustably securing and tightening the first and second part comfortably around a user’s leg (Bastyr, Col. 4, lines 38-45, 60-65).
Regarding claim 2, the combination of Nijenbanning in view of Walker in view of Pirmantgen in view of Bastyr discloses the invention as described above. Bastyr further teaches wherein the analogous first part 14 (Col. 4, lines 14-16 and Figure 3, lower leg cuff 14) and the analogous second part 12 (Col. 4, lines 14-16 and Figure 2, upper leg cuff 12) each comprise a plurality of holes 48 (Col. 5, lines 16-19 and Figures 2-3, a plurality of apertures 48 also may be provided in the center segment 22 to further reduce the weight of the cuff 12 and increase the bendability of the center segment) at a curved surface 22,34 (Col. 4, line 50 and Col. 5, line 15, center curved segments 34 and 22) opposite the analogous arms 24,36 (Col. 4, lines 40 and 50 and Figures 2-3, extensions 36 and 24) of the analogous first part 14 and the analogous second part 12.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first and second part opposite the arms of Nijenbanning in view of Walker in view of Pirmantgen, so that there is a plurality of holes at a curved part of the first and second parts, as taught by Bastyr, in order to provide an improved mobile joint restraint with an enhanced first and second part comprising holes to allow for increased breathability as well as flexibility of the curved parts of the first and second parts (Bastyr, Col. 5, lines 16-19).
Regarding claim 5, Nijenbanning discloses a method of treating a medical condition for which a mobile restraint (Paragraph 58 and Figures 14-16, joint formed of joint part splint 101 and joint part splint 103 connected with a hinge 102 for rehabilitation treatment) is required, the method comprising: providing a first part 103, the first part 103 comprising a cut-out piece (Paragraph 58 and Figures 14-16, end of joint part splint 103 has a cut out portion for abutting with stop 118 and locking element 114); a second part 101 comprising a restricting protrusion 118 configured to sit within (Paragraph 58 and Figure 15, stop 118 sits within end of joint part 103) the cut-out piece.
However, Nijenbanning fails to explicitly disclose (1) a hole at end of arm of the first part configured to attach to the second part; and a flange at end of arm of the second part configured to couple with the hole at the end of the arm of the first part; coupling the first part to the second part by providing the flange of the second part through the hole at the end of arm of the first part; wherein, in the coupling the first part to the second part, the flange passes through the hole at the end of the arm of the first part such that, in an insertion direction of the flange into the hole, the flange is exposed on opposing side of the hole; (2) the first part comprising a pair of cut-out pieces and a pair of holes at ends of the first part; the second part comprising a pair of restriction protrusions, and a pair of flanges at ends of the arms of the second part; (3) the first part comprising a pair of holes with a strap configured to secure the first part to a limb; the second part comprising another pair of holes with another strap configured to secure the second part to the limb; and securing the straps of the first part and the second part to the upper part and the lower part of the limb; (4) the first part at an upper part of a limb; providing the second part at a lower part of the limb.
Walker teaches an analogous mobile joint restraint (Col. 6, lines 23-41 and Figure 8, knee brace with calf cuff 140 and thigh cuff 160) comprising a hole 24 (Col. 4, lines 49-51 and Col. 6, lines 40-41 and Figures 2 and 8, longitudinal slot 24 at end of extension 22 of tibial plate 14 attaches to pin 26 of the femoral plate 16) at end of arm of the analogous first part 14,22,140,142 (Col. 4, lines 49-51, Col. 6, lines 23-41, and Figures 2 and 8, tibial plate 14, extension 22, calf extension 142, and calf cuff 140) configured to attach to the analogous second part 16,160,162 (Col. 6, lines 23-41, and Figure 8, locking plate 16, thigh extension 162, and thigh cuff 160); and a flange 26 (Col. 4, lines 49-51, Col. 6, lines 40-41, and Figures 2 and 8, pin 26 extending transversely from the femoral plate 16) at end of arm of the analogous second part 16,160,162 configured to couple with (Col. 4, lines 49-51, Col. 6, lines 23-41, and Figures 2 and 8, longitudinal slot 24 at end of extension 22 of tibial plate 14 attaches to pin 26 of the femoral plate 16) the hole 24 at the end of the arm of the analogous first part 14,22,140,142; coupling (Col. 4, lines 49-51, Col. 6, lines 23-41, and Figures 2 and 8) the analogous first part 14,22,140,142 to the analogous second part 16,160,162 by providing the flange 26 of the analogous second part 16,160,162 through the hole 24 at the end of arm of the analogous first part 14,22,140,142; wherein, in the coupling (Col. 4, lines 49-51, Col. 6, lines 23-41, and Figures 2 and 8) the analogous first part 14,22,140,142  to the analogous second part 16,160,162, the flange 26 passes through the hole 24 at the end of the arm of the analogous first part 14,22,140,142 such that, in an insertion direction of the flange 26 into the hole 24, the flange 26 is exposed on opposing side (Figures 2 and 8, pin 26 exposed on opposing side of slot 24) of the hole 24.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify an end of arm of the first part and second part (Modification of Paragraph 58 and Figure 14-16 of Nijenbanning in view of Col. 4, lines 49-51 of Walker, modifying hinge 102 of Nijenbanning so that the hinge 102 connecting the first and second parts together is formed by a hole of the first part matching with a flange of the second part, as taught by Walker) of Nijenbanning, so that there is a hole at end of arm of the first part configured to attach to the second part; and a flange at end of arm of the second part configured to couple with the hole at the end of the arm of the first part, coupling the first part to the second part by providing the flange of the second part through the hole at the end of arm of the first part, wherein, in the coupling the first part to the second part, the flange passes through the hole at the end of the arm of the first part such that, in an insertion direction of the flange into the hole, the flange is exposed on opposing side of the hole, as taught by Walker, in order to provide an improved mobile joint restraint with an enhanced first and second part that are hinged together given by a flange within a hole for providing pivoting of the first and second parts therefrom (Walker, Col. 4, lines 49-51).
However, the combination of Nijenbanning in view of Walker fails to explicitly disclose (2) the first part comprising a pair of cut-out pieces and a pair of holes at ends of the first part; the second part comprising a pair of restriction protrusions, and a pair of flanges at ends of the arms of the second part; (3) the first part comprising a pair of holes with a strap configured to secure the first part to a limb; the second part comprising another pair of holes with another strap configured to secure the second part to the limb; and securing the straps of the first part and the second part to the upper part and the lower part of the limb; (4) the first part at an upper part of a limb; providing the second part at a lower part of the limb.
Pirmantgen teaches an analogous mobile joint restraint 10 (Col. 4, lines 3-10 and Figure 1, knee orthosis 10) with the analogous first part 16,18,31 (Col. 4, lines 9-13, Col. 5, line 19, and Figures 2-3, tibial sidebars 16 with tibial members 31 and interfacial member 18 connecting medial and lateral tibial sidebars 16) comprising a pair of end arms 31 (Col. 5, line 19 and Figures 1-3, there is a pair of tibial members 31 defining the end arms of the first part, one of the pair is located on a medial side of a user’s joint and the other of the pair is located on a lateral side of the user’s joint); the analogous second part 15,17 comprising a pair of end arms 30 (Col. 5, line 20 and Figure 3, there is a pair of femoral members 30 of femoral sidebar 15 defining the end arms of the second part, one of the pair is located on a medial side of a user’s joint and the other of the pair is located on a lateral side of the user’s joint).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first part with the cut-out piece and hole at end of arm of the first part as well as the second part with the restricting protrusion and flange at end of arm of the second part of the mobile joint restraint which is positioned at one side of a user’s joint of Nijenbanning in view of Walker, so that the first and second part symmetrically extend from medial to lateral sides of a user’s joint, thereby forming a pair of the cut-out piece, a pair of the holes at ends of arms of the first part, a pair of the restricting protrusion, and a pair of flanges at ends of arms of the second part, as taught by Pirmantgen, in order to provide an improved mobile joint restraint with an enhanced connection between the first and second part wherein a pair of flanges of the second part is coupled with a pair of holes of the first part allowing for a pivoting connection between the first and second parts at medial and lateral sides of a user’s joint (Pirmantgen, Col. 6, lines 55-62), since either arrangement still enables pivoting movement between the first and second parts. Also, see MPEP 2144.06(I) In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 
However, the combination of Nijenbanning in view of Walker in view of Pirmantgen fails to explicitly disclose (3) the first part comprising a pair of holes with a strap configured to secure the first part to a limb; the second part comprising another pair of holes with another strap configured to secure the second part to the limb; and securing the straps of the first part and the second part to the upper part and the lower part of the limb; (4) the first part at an upper part of a limb; providing the second part at a lower part of the limb.
Bastyr teaches an analogous mobile joint restraint 10 (Col. 4, lines 12-15 and Figure 1, orthopedic brace 10) with the analogous first part 14 (Col. 4, lines 60-65 and Figure 3, lower leg cuff 14) comprising a pair of holes 40,42 (Col. 4, lines 60-65 and Figure 3, lower leg cuff 14 also has a plurality of slots 40 and holes 42 formed on opposing extensions 36 to connect and permit adjustability of the lower leg straps 20 with respect to the lower leg cuff 14. Slot 40 defines one of the pair and hole 42 defines the other of the pair)  with a strap 20 configured to secure the analogous first part 14  to a limb; the analogous second part 12 (Col. 4, lines 38-45 and Figure 2, upper leg cuff 12) comprising another pair of holes 28,30 (Col. 4, lines 38-45 and Figure 2, upper leg cuff 12 also includes a plurality of slots 28 and holes 30. The holes 30 along one extension 24, and also at the end of the center segment 22, are provided to enable adjustment of the upper leg straps 18 with respect to the cuff 12. Slot 28 defines one of the pair and hole 30 defines the other of the pair) with another strap 18 configured to secure the analogous second part 12  to the limb; and securing the straps 20,18 of the analogous first part 14 and the analogous second part 12 to the upper part and the lower part of the limb (Col. 4, lines 38-45 and 60-65, straps 18,20 securing to upper and lower part of limb).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the medial and lateral arms of the first and second parts of Nijenbanning in view of Walker in view of Pirmantgen, so that each arm of the first and second parts have a hole with a strap forming a pair of holes for each of the first and second part on medial and lateral sides of a user’s joint for securing to user’s limb, as taught by Bastyr, in order to provide an improved an improved mobile joint restrain with upper and lower straps extending from medial to lateral sides of a user joint for adjustably securing and tightening the first and second part comfortably around a user’s leg (Bastyr, Col. 4, lines 38-45, 60-65).
However, the combination of Nijenbanning in view of Walker in view of Pirmantgen in view of Bastyr fails to explicitly disclose (4) the first part at an upper part of a limb; providing the second part at a lower part of the limb.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to cause to move the position of the first part and second part of Nijenbanning in view of Walker in view of Pirmantgen in view of Bastyr so that the first part is positioned at an upper part of a limb and the second part is positioned at a lower part of the limb because Applicant has not disclosed that this position provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the first and second parts of Nijenbanning in view of Walker in view of Pirmantgen in view of Bastyr and the applicant’s invention to perform equally well with either the position of the first and second parts as taught by Nijenbanning or the claimed equivalent position of the first and second parts, because both locations are equally capable of providing the required joint flexion and extension mobility. 
Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify the position of the first and second parts of Nijenbanning in view of Walker in view of Pirmantgen in view of Bastyr to obtain the invention as specified in claim 5, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Nijenbanning in view of Walker in view of Pirmantgen in view of Bastyr, see MPEP 2144.04(VI)(A).
Regarding claim 6, the combination of Nijenbanning in view of Walker in view of Pirmantgen in view of Bastyr discloses the invention as described above. Bastyr further teaches wherein the analogous first part 14 (Col. 4, lines 14-16 and Figure 3, lower leg cuff 14) and the analogous second part 12 (Col. 4, lines 14-16 and Figure 2, upper leg cuff 12) each comprise a plurality of holes 48 (Col. 5, lines 16-19 and Figures 2-3, a plurality of apertures 48 also may be provided in the center segment 22 to further reduce the weight of the cuff 12 and increase the bendability of the center segment) at a curved surface 22,34 (Col. 4, line 50 and Col. 5, line 15, center curved segments 34 and 22) opposite the analogous arms 24,36 (Col. 4, lines 40 and 50 and Figures 2-3, extensions 36 and 24) of the analogous first part 14 and the analogous second part 12.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first and second part opposite the arms of Nijenbanning in view of Walker in view of Pirmantgen, so that there is a plurality of holes at a curved part of the first and second parts, as taught by Bastyr, in order to provide an improved mobile joint restraint with an enhanced first and second part comprising holes to allow for increased breathability as well as flexibility of the curved parts of the first and second parts (Bastyr, Col. 5, lines 16-19).
Claims 3, as applied to claim 1, and claim 7, as applied to claim 6, are rejected under 35 U.S.C. 103 as being unpatentable over Nijenbanning et al. (U.S. Patent Pub. No. 20030153854) in view of Walker (U.S. Patent No. 4637382) in view of Pirmantgen  (U.S. Patent No. 4655201) in view of Bastyr et al. (U.S. Patent No. 6110137) and in further view of Miller (U.S. Patent No. 4524764).
Regarding claim 3, the combination of Nijenbanning in view of Walker in view of Pirmantgen in view of Bastyr discloses the invention as described above but fails to explicitly disclose wherein the mobile joint restraint is made of a versatile plastic.
Miller teaches wherein the analogous mobile joint restraint (Col. 2, lines 6-13, articulated assemblies each with an upper and a lower member joined by a hinge, wherein the assemblies are constructed of plastic such as nylon, wherein plastic nylon is construed as, and understood by the ordinary artisan to be, a versatile plastic) is made of a versatile plastic.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a material of the mobile joint restraint of Nijenbanning in view of Walker in view of Pirmantgen in view of Bastyr, so that it is formed of a versatile plastic, as taught by Miller, in order to provide an improved mobile joint restraint with an enhanced material providing both a maximum amount of strength while at the same time having a minimum amount of weight (Miller, Col. 2, lines 6-13).
Regarding claim 7, the combination of Nijenbanning in view of Walker in view of Pirmantgen in view of Bastyr as modified discloses the invention as described above but fails to explicitly disclose wherein the mobile joint restraint is made of a versatile plastic.
Miller teaches wherein the analogous mobile joint restraint (Col. 2, lines 6-13, articulated assemblies each with an upper and a lower member joined by a hinge, wherein the assemblies are constructed of plastic such as nylon, wherein plastic nylon is construed as, and understood by the ordinary artisan to be, a versatile plastic) is made of a versatile plastic.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a material of the mobile joint restraint of Nijenbanning in view of Walker in view of Pirmantgen in view of Bastyr, so that it is formed of a versatile plastic, as taught by Miller, in order to provide an improved mobile joint restraint with an enhanced material providing both a maximum amount of strength while at the same time having a minimum amount of weight (Miller, Col. 2, lines 6-13).
Claims 4, as applied to claim 1, and claim 8, as applied to claim 6, are rejected under 35 U.S.C. 103 as being unpatentable over Nijenbanning et al. (U.S. Patent Pub. No. 20030153854) in view of Walker (U.S. Patent No. 4637382) in view of Pirmantgen  (U.S. Patent No. 4655201) in view of Bastyr et al. (U.S. Patent No. 6110137) and in further view of Stearns (U.S. Patent No. 6740054).
Regarding claim 4, the combination of Nijenbanning in view of Walker in view of Pirmantgen in view of Bastyr discloses the invention as described above but fails to explicitly disclose wherein the pair of cut-out pieces include tabs for adjusting a degree of mobility.
Stearns teaches an analogous mobile joint restrain 10 (Col. 3, lines 16-17 and Figure 1, orthopedic brace 10) wherein the analogous pair of cut-out pieces 134 (Col. 7, lines 1-52 and Figures 9 and 15, pair of upper sides 134 of the lower arm 62, on medial and lateral sides of a user’s joint, includes stops 120A-120F thereon for adjusting a desired maximum extension articulation) include tabs 120A-120F for adjusting a degree of mobility.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the pair of cut-out pieces of the arms of the first part of Nijenbanning in view of Walker in view of Pirmantgen in view of Bastyr, so that there are tabs for adjusting a degree of mobility, as taught by Stearns, in order to provide an improved mobile joint restraint with an enhanced cut-out piece having adjustable degrees of flexion and extension articulation of the first part with respect to the second part for providing a desired maximum angle of joint movement (Stearns, Col. 7, lines 1-52).
Regarding claim 8, the combination of Nijenbanning in view of Walker in view of Pirmantgen in view of Bastyr as modified discloses the invention as described above but fails to explicitly disclose wherein the pair of cut-out pieces include tabs for adjusting a degree of mobility.
Stearns teaches an analogous mobile joint restrain 10 (Col. 3, lines 16-17 and Figure 1, orthopedic brace 10) wherein the analogous pair of cut-out pieces 134 (Col. 7, lines 1-52 and Figures 9 and 15, pair of upper sides 134 of the lower arm 62, on medial and lateral sides of a user’s joint, includes stops 120A-120F thereon for adjusting a desired maximum extension articulation) include tabs 120A-120F for adjusting a degree of mobility.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the pair of cut-out pieces of the arms of the first part of Nijenbanning in view of Walker in view of Pirmantgen in view of Bastyr, so that there are tabs for adjusting a degree of mobility, as taught by Stearns, in order to provide an improved mobile joint restraint with an enhanced cut-out piece having adjustable degrees of flexion and extension articulation of the first part with respect to the second part for providing a desired maximum angle of joint movement (Stearns, Col. 7, lines 1-52).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786
/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786